Citation Nr: 1637052	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure. 

2. Entitlement to service connection for non-small cell lung cancer, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, J.C.



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1962 in the Army and from September 1963 to September 1965 in the Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Houston, Texas. 

In January 2015, the Veteran testified during a Decision Review Officer (DRO) hearing.  In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  Transcripts of these hearings are of record.  

In February 2016, the Board remanded the claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of evidence of record demonstrates that the Veteran's COPD was not present in service or etiologically related to service, to include claimed exposure to asbestos.  

2.  The preponderance of evidence of record demonstrates that the Veteran's non-small cell lung cancer was not present in service or etiologically related to service, to include claimed exposure to asbestos; non-small cell lung cancer first manifested many decades following the Veteran's separation from his service, and the preponderance of evidence of record demonstrates that it is not etiologically related to service.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for non-small cell lung cancer, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Pertinent Statutes and Regulations 

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considered asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1.  The Adjudication Manual indicates that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos.  It further indicates that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in shipyard workers, insulation workers, and pipe product installers.  

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a Veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 434   (2011); see also Jandreau, 492 F.3d at 1376-77. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis 

The Veteran contends that he suffers from COPD and non-small cell lung cancer as result of exposure to asbestos during his service.  Specifically, he reports that he was exposed to asbestos while serving as a "boatswain's mate" on U.S.S. Amphion during his military service and that "the walls on the ship [were] covered with asbestos, the pipes [were] covered with asbestos . . . ."  See December 2015 Board Hearing Tr. at 3; January 2015 DRO Hearing Tr. at 4.  

Service treatment records document no respiratory complaints, findings, or diagnoses.  A September 1959 entrance examination report indicates normal findings as to lungs and chest.  A July 1962 separation examination report reflects normal findings as to lungs and chest.  In the accompanying Report of Medical History, the Veteran denied any relevant abnormalities.  A September 1963 entrance examination report also reflects normal findings referable to respiratory conditions.  An August 1965 separation examination report notes a normal evaluation referable to lungs and chest. 

Post-service treatment records reflect complaints of shortness of breath and diagnoses of COPD in March 1990, see March 1995 Workman's Compensation Decision, and non-small cell lung cancer in October 2005.   

A March 1995 decision from the Texas Worker's Compensation Commission indicates that the Veteran was exposed to sodium bisulfite on May 20, 1993 during the course of his employment as a truck driver.  The decision then cites a private treatment record from Dr. T.J., who provided an impression of chronic cough and shortness of breath "most likely due to COPD . . . and history of cigarette smoking .  . . . ." in March 1990.  Also noted is a January 1994 private treatment record from Dr. W., who diagnosed the Veteran with 'COPD exacerbation; asthma' after the May 20, 1993 chemical inhalation incident.  The decision also cites findings from a September 1994 medical toxicology report from Dr. C., who provided a diagnosis of "COPD secondary to tobacco abuse" and opined that the chemical inhalation incident was 'acutely noxious but has resulted in no significant change in the [Veteran's] underlying [COPD]" and that the May 1993 incident was "unrelated to his exposure to sulfite fumes . . . ."  

An August 5, 1995 private treatment record from Conroe Medical Center notes that the Veteran's past medical history included "chemical asthma (inhaled sodium sulfide in 1993)."  
 
A subsequent August 1995 private discharge summary from Conroe Medical Center Hospital indicates that the Veteran underwent a left radical nephrectomy on August 8, 1995.  Diagnoses of left renal cell carcinoma and pulmonary fibrosis were provided at this time. 

An August 1997 private treatment record from Dr. T.J. from Northeast Medical Center Hospital reflects an impression of COPD, "status post smoking history, severe left lower obstruction."  The private physician noted that the Veteran has a history of COPD and that the Veteran "did smoke about 1-2 packs of cigarettes per day for 20+years."  Also noted was a prior history of renal carcinoma, status post nephrectomy.  

A November 1998 CT scan from Kingwood Medical Center reveals findings of no evidence of abnormal mediastinal adenopathy or mass and no evidence of hilar adenopathy or mass.  There was no evidence of pleural effusion or significant pleural thickening.  The lung windows demonstrated no evidence of intrapulmonary mass or infiltrate.  At the left base, thin cuts were obtained but showed no abnormal mass.  Very minimal scarring was noted at the left base.  An impression of "essentially negative CT of the chest" with "questionable density in the chest X-ray" was provided at this time. 

A January 1999 private treatment note form Dr. K.D.L. from Kingwood Medical Center notes an impression of "[COPD] and smoker" and that "Cause of respiratory failure appears to be secondary to [COPD]."  Also noted was that the Veteran "does smoke."  

A February 1999 private X-ray examination report contains findings of "mild COPD and minimal scarring at the left base, but no evidence of cardiomegaly, vascular congestion, acute infiltrate, or pleural effusion."  

A March 1999 private treatment note from Dr. A.L.T. from Kingwood Medical Center notes a history of COPD and emphysema, as well as the Veteran's complaint of "increased short of breath" and "wheezing."  The Veteran was noted to be improving and findings of no pulmonary infiltrate and pleural effusion were noted.   

An October 2000 private abdomen CT scan from Kingwood Medical Center reveals findings that are consistent with a prior left nephrectomy.  There was "no significant pleural effusion" seen at the time.  Impressions of "left basilar infiltrates or atelectasis" and "Status post left nephrectomy" were provided. 

An August 2005 private chest CT scan from Kingwood Medical Center reveals an impression of "2.9 cm rounded soft tissue density mass in the right lung apex," which was "consistent with a neoplastic process, such as primary lung cancer." The examiner commented that "metastatic disease is possible."   

An October 2005 private treatment record from Dr. S.D. reflects a diagnosis of right lung non-small cell carcinoma after conducting a lung biopsy.  The private physician noted that the Veteran was a "smoker" and underwent a nephrectomy for renal cell carcinoma in 1995.  Dr. S.D. further commented that the histology "strongly favors a lung primary over a metastatic renal cell carcinoma."  

A November 2006 private chest CT scan from Kingwood Medical Center reflects a finding of "mild interstitial fibrosis . . . seen in the lung bases," but "no infiltrate, consolidation or effusion."  Impressions of "COPD with mild interstitial fibrosis at the lung bases" and "some scarring and volume loss in the right apex" were noted.  

A January 2012 statement from a private physician, Dr. M.G.B., contains the private physician's opinion that the Veteran's "history of lung cancer" was "most likely caused by exposure to asbestos."  The physician noted that "[e]xposure to asbestos is the leading cause of mesothelioma cancer."  Also noted were that the physician had been treating the Veteran for his COPD and that his conditions "will not improve [and are] permanent."  

A January 2015 private treatment record from Millennium Physicians notes the Veteran's report of asbestos exposure and that he was being evaluated for asbestosis.  Assessment of obstructive chronic bronchitis with acute exacerbation and asbestosis were noted at this time. 

A March 2015 private treatment note reflects the Veteran's complaint of cough and trouble breathing.  Medical history of COPD and malignant neoplasm of the upper lob, bronchus, or lung, and obstructive chronic bronchitis were noted. 

A July 2015 DBQ examiner noted that the Veteran was diagnosed with asthma, emphysema, COPD, and chronic bronchitis in 1989.  Also noted was a diagnosis of lung cancer in 1999.  The examiner noted the Veteran's report of history of his respiratory conditions during service, when he "was on ship for 23 months straight" where the "asbestos could be seen falling from the ceiling, walls, and pipes."  The Veteran further reported that he "lived, worked, and slept in these conditions for 23 months. . . ."  The examiner then opined that the Veteran's COPD and non-small cell lung cancer were less likely than not incurred in or caused by the claimed asbestos exposure, but were "secondary to his long term smoking history."  

In an April 2016 VA addendum opinion, the examiner provided a detailed summary of the Veteran's medical history and specifically addressed the January 2015 diagnosis of asbestosis as reflected in a private treatment record, clarifying that such diagnosis was based on "the Veteran's subjective reports" of asbestos exposure.  It was then indicated that the Veteran's COPD and non-small cell lung cancer were not at least as likely as not related to the Veteran's service, to include claimed asbestos exposure.   As rationale, the examiner cited a medical treatise article, which found that "tobacco smoking is overwhelmingly the most important risk factor for COPD," and indicated that the Veteran's COPD was due to his smoking history.  While the cited article discussed that it was possible for COPD to be related to asbestos exposure, the examiner opined that based on her review of the Veteran's clinical records, to include previous imaging studies and pulmonary function test (PFT) results, such findings were not "consistent with findings suggestive of asbestos exposure."  The examiner further commented that COPD was not found to be among "common diagnoses related to occupational exposure" based on current medical literature.   

The April 2016 examiner also opined that the Veteran's non-small cell lung cancer was less likely than not related to his service, to include his claimed exposure to asbestos.  As rationale, the examiner stated that based on her review of imaging studies, there was "no objective evidence of any findings consistent with asbestos exposure" in "any CXRs (chest X-ray examinations) or chest CTs."  The examiner further cited medical treatise articles finding that "most lung cancers related to asbestos exposure are found in the lower lobe of the lung" and discerned that the Veteran's non-small cell lung cancer was found "in the apex of the right upper lobe."  Further, the examiner addressed the January 2012 opinion from Dr. M.G.B. noting in fact the Veteran had "never been diagnosed with mesothelioma."  In this regard, the examiner also noted that the January 2012 opinion failed to discuss "the Veteran's tobacco use in the past" and that the Veteran was actually diagnosed with non-small cell lung cancer.  

Considering the pertinent evidence of record as discussed, the Board finds that service connection for COPD and non-small cell lung cancer is not warranted.

The Board has first considered whether service connection may be granted for the claimed disabilities on presumptive basis as a chronic disease; however, COPD is not among conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir.  2013).  With regard to non-small cell lung cancer, the Veteran's service treatment records are devoid of complaints, treatments, or diagnoses referable to any respiratory conditions, and there is no evidence of record that any respiratory condition manifested to a compensable degree within a year of separation.  See 38 C.F.R. §§ 3.307, 3.309(a).  In fact, the first documented evidence of non-small cell lung cancer was noted in October 2005, many decades since the Veteran's separation from the Army in 1962 and from the Navy in 1965.  Therefore, service connection is not warranted on presumptive basis.  

While the Veteran has demonstrated that he is currently diagnosed with COPD and non-small cell lung cancer, the preponderance of evidence demonstrates that such are not related to his service, to particularly include claimed exposure to asbestos.  

In this regard, the Board places great probative weight on the April 2016 examiner's opinion that the Veteran's COPD and non-small cell lung cancer are not related to his service, to specifically include the claimed asbestos exposure.   The April 2016 examiner initially clarified that the January 2015 diagnosis of asbestosis was based on the Veteran's subjective reports and emphasized in the following opinions that there has been no objective evidence of asbestos exposure in previous imaging studies, to include X-ray reports and CT scans.  With regard to COPD, the examiner provided a thorough summary of the Veteran's medical history and indicated that based on review of the clinical records and current medical literature, COPD was due to the Veteran's history of smoking and that the objective testing results did not reveal asbestos exposure.  The Board notes that the July 2015 DBQ examiner also opined that the Veteran's disabilities were "secondary to long term smoking history."  Also of record is the August 1997 private treatment record providing an impression of COPD, "status post smoking history" and emphasizing the Veteran's history of "smok[ing] about 1-2 packs of cigarettes per day for 20+ years."  

With regard to the Veteran's non-small cell lung cancer, the April 2016 examiner stated that based on her review of imaging studies, there was "no objective evidence of any findings consistent with asbestos exposure."   The examiner further cited medical treatise articles that "most lung cancers related to asbestos exposure are found in the lower lobe of the lung" and clarified that the Veteran's non-small cell lung cancer was found "in the apex of the right upper lobe."  As such, the Board finds that the April 2016 VA examiner's opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Consequently, the Board assigns great probative value to the April 2016 VA examiner's opinion.  

The Board is cognizant that the January 2012 statement from Dr. M.G.B. notes that the Veteran's non-small cell lung cancer is "most likely caused by exposure to asbestos," reasoning that asbestos exposure is "the leading cause of mesothelioma cancer."  As the April 2016 examiner pointed out, however, the review of the clinical evidence of record reveals no finding of mesothelioma.  As the January 2012 opinion appears to be based upon an inaccurate factual premise, it is being afforded little, if any, probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

As for lay assertions of medical etiology, the Board emphasizes that the claims under consideration fundamentally turns on the matter of whether there exists a link between the Veteran's COPD and non-small cell cancer and his military service, to particularly include claimed exposure to asbestos.  While lay persons are competent to provide opinions on some medical issues, the diagnoses and etiologies of non-small cell lung cancer and COPD are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, as neither the Veteran nor his representative is shown to have the education, training or experience to competently opine as to diagnosis and etiology of COPD or non-small cell lung cancer, the lay assertions in this regard have no probative value.  

In these circumstances, the preponderance of the evidence is against the Veteran's claims, the "benefit of the doubt" doctrine is not applicable, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for COPD is denied. 

Entitlement to service connection for non-small cell lung cancer is denied. 


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


